Honorable C. Woodrow Laughlin
County Attorney      -
Jim Wells County
Alice, Texas

Dear Sir:                  Opinion No. O-5049
                           Re: Authority of the Co,mmissioners'
                               Court of Jim Wells County to
                               pass an order authorizing tha
                               county auditor to pay county and
                               precinct officials without saLd
                               courtrs approving bills therefor
                               at regular meetings, and related
                               questions.
          Your request for an opinion on the above matters has
been received and parefully considered. We quote from your
request as follows:
            I,
             . . . .
          "Does tha Commissioners t Court of Jim Wells County
     have the authority to pass an order authorizing then
     county auditor to pay county and precinct officials,
     regular county employees, p art time county employees and
     utility bills when due without the necessity of the
     Commissioners' Court approving said bills at a regular
     meeting?
             . . . .It
            It

          upon receipt of this request for an opinion, we
asked that you give us additional information as to just what
you meant by the term Wsgular county employees," as well as
that you specify the county employees, part time-employees and
other matters that you had in mind. Your reply states that
 you would like for said opinion to cover the following:
            n. . . .

            "(1)   All elected oounty and precinct officials
           "(2) All regular deputies and regular employees of
      county officials
Honorable'd. Woodrow Laughlin, page 2, O-5049


     "(3)   All full time county employees

     "(4)   Gas, water, lights and telephone bills
     "(5) All regular grader and maintainer operators that
     are compensated upon sn hourly basis when approved by a
     County Commissioner
     w(6) All part time county employees when approved by a
     County Commissioner or the County Judge.
     II
      . . . .1,
          Your question is answered in the negative, for the
following reasons:
          The county auditor is not subject to the orders of
the commissioners' court. He must approve all claims, bills
and accounts before the sams are presented for allowance by
said court. Article 1660. All warrants on the county treas-
ury, except warrants for jury service, must be countersigned
by the county auditor. Article 1661.'
          The Federal Census of 1940 shows the population of
Jim Wells County to be 20,239 and, in answering your inquiry,
we are assuming that your commissioners' court has determined
that the precinct officials of your county shall be compensated
uSon the salary basis, as provided by the statutes.
          It is a wall established principle of law in this
State that commissioners 1 courts are courts of limited juris-
diction and have only such powers as are conferred upon them
by the Constitution and statutes of this State, hence we di-
rect your attention to the statutes hereinafter referred to.       i.


            Article 2351 is in part as follows:
            "Each commissioners court shall
            ". . . .

          "10. Audit and settle all accounts against the
     county and direct thelr payment.
            II
             . . . .
           "15. Said court shall have all such other powers
      and jurisdiction, and shall perform all such other duties,
      as are now or may hereafter be prescribed by law."
            Article 1637 provides as follows:
Honoradle'd. Woodrow Laughlin, page 3, O-5049


          "The commissioners court shall, at each regular
     term, examine all accounts and reports relating to the
     finances of the county, and compare the same with the
     vouchers accompanying them, and cause such corrections
     to be made as are necessary, in order to make said
     accounts and reports correct, and shall cause all orders
     made by them, appertaining to said accounts'and reports,
     to be properly entered upon the minutes of:said court and
     noted upon said accounts and reports."
          The commissioners' court does not have the power to
delegate to some other person the performance of the duties
placed upon it by the Constitution and laws of Texas. 'The
case of Padgett, et al, v. Young County, et al., 204 S. W.
1046, deals with a situation where warrants had been drawn upon
Young County by the Clerk of said County upon the order of its
county judge, instead of by order of the commissioners' court
of said county. The court held that said warrants were illegal
and void because not approved by the commissionersr court and,
in passing thereon, laid down the following principle of law
which is applicable here, as follows:
          "The duty of imposed by statute upon the county
     commissioners to audit all claims against the county and
     to order paid those only which are found to be just and    L
     legal demands, wasjudicial in its nature, and its perfor-
     mance could not be delegated to another, since it is well ',
     settled in this state that an order of the commissionerst
     court allowing a claim against the county and directing
     its payment is, in effect, a judgment, and just as con-
     clusive as aijudgment rendered by any other trial court
     acting within its judisdictlon. Callaghsn v. Salliway, 5
     Tex. Civ. App. 239, 23 S. W. S37; August A. Busch & Co. v.
     Caufield, 135 S. W. 244. . . ."
          Trusting the above answers your request, we are
                                        very truly yours
                                    ATTORREY GENERAL OF TEXAS
     APPROVED KAY 4, 1943           By   s/ Jas. W. Bassett
     s/ Gerald C. Mann
     ATTORNEY GENERAL OF TEXAS                  Jas.   IV. Bassett
                                                         Assistant
     Approved Opinion Committee
     By BWB, Chairman
     JWB:db/cg